UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-175692 New Found Shrimp, Inc. (Exact Name of Registrant as specified in its charter) Florida 20-8926549 (State or jurisdiction of Incorporation or organization (I.R.S Employer Identification No.) 7830 Inishmore Dr., Indianapolis, IN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 317-652-3077 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None N/A Securities registered under Section 12(g) of the Exchange Act Common Stock, $0.0001 par value (Title of class) Indicate by check mark the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark whether the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act.o Yesx No Note – Checking the box above will not relieve anyregistrantrequired to file reports pursuant to Section 13 or 15 (d) of theExchange Act from their obligations under those Sections. Persons who respond to the collection of information Contained in this form are not required to respond Unless the form displays a current valid OMB control number. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject of such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the resistant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation s-K (§ 229.405 of this chapter is not contained herein and will not be contained to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “ “accelerated filer” “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No State the aggregate market value of the voting and non-voting common equity held by non affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$0.00 Note.—If a determination as to whether a particular person or entity is an affiliate cannot be made without involving unreasonable effort and expense, the aggregate market value of the common stock held by non affiliates may be calculated on the basis of assumptions reasonable under the circumstances, provided that the assumptions are set forth in this Form. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a courto Yeso No (APPLICABLE ONLY TO CORPORATE REGISTRNTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 46,288 as of March 31, 2013, per Transfer Agent, VStock Transfer, LLC, 77 Spruce Street, Ste 201, Cedarhurst, NY 11516 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the documents is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980) NONE 2 NEW FOUND SHRIMP, INC. ANNUAL REPORT ON FORM 10-K Fiscal Year Ended December 31, 2012 TABLE OF CONTENTS Page Special Note Regarding Forward Looking Statements 4 PART I Item 1.Business 5 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2.Properties 7 Item 3.Legal Proceedings 7 Item 4.Mine Safety Disclosures 7 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6.Selected Financial Data 8 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 12 Item 8.Financial Statements and Supplementary Data 12 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A. Controls and Procedures 13 Item 9B. Other Information 14 PART III Item 10.Directors, Executive Officers and Corporate Governance 15 Item 11.Executive Compensation 16 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13.Certain Relationships and Related Transactions, and Director Independence 17 Item 14.Principal Accounting Fees and Services 18 PART IV Item 15.Exhibits, Financial Statement Schedule 19 Signatures 21 3 Special Note Regarding Forward Looking Statements. This annual report on Form 10-K of New Found Shrimp, Inc. for the year ended December 31, 2012 contains certain forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which are intended to be covered by the safe harbors created thereby.To the extent that such statements are not recitations of historical fact, such statements constitute forward looking statements which, by definition involve risks and uncertainties.In particular, statements under the Sections; Description of Business, Management’s Discussion and Analysis of Financial Condition and Results of Operations contain forward looking statements.Where in any forward looking statements, the Company expresses an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished. The following are factors that could cause actual results or events to differ materially from those anticipated, and include but are not limited to: general economic, financial and business conditions; changes in and compliance with governmental regulations; changes in tax laws; and the cost and effects of legal proceedings. You should not rely on forward looking statements in this annual report.This annual report contains forward looking statements that involve risks and uncertainties.We use words such as “anticipates,” “believes,” “plans,” “expects,” “future,” “intends,” and similar expressions to identify these forward-looking statements.Prospective investors should not place undue reliance on these forward looking statements, which apply only as of the date of this annual report.Our actual results could differ materially from those anticipated in these forward-looking statements. 4 PART I Item 1. Business New Found Shrimp, Inc., is a Florida corporation, (the "Company").The Company provides marketing of consulting services primarily to independent aquatic farming operators and other market participants located in the Midwest of the United States of America (the “U.S.”). Historically, we conducted initial marketing and sales activities to take advantage of opportunities related to time, location and quality of aquatic farming operations. We have conducted our operations primarily in Indiana. We were founded in April 2007 and are based in Indianapolis, Indiana. In June of 2012 we changed our domicile from the state of Indiana to the State of Florida. Shortly after formation and during the organizational period in 2007, our CEO and President’s son, was diagnosed with infantile spasms. Consequently, operations were limited, allowing Mr. Cupp to tend to his son’s care. During 2012, our CEO and President’s son was again diagnosed with continuation of the infantile spasms requiring a second brain surgery, thus limiting the time our CEO was able to spend on the implementation of the 12-18 month plan of operations. Therefore, as a result the following is reflective of the delay and is still our current plan. We have conducted initial marketing and sales activities to take advantage of opportunities related to time, location and quality of various aquatic farm projects We currently conduct our marketing operations primarily in Indiana. Our Plan of Operation for the next twelve months is to raise capital to continue to expand our operations. Although we are not presently engaged in any capital raising activities, we anticipate that we may engage in one or more private offerings of our company’s securities.We would most likely rely upon the transaction exemptions from registration provided by Regulation D, Rule 506 or conduct a private offering under Section 4(2) of the Securities Act of 1933. The implementation of our business strategy is estimated to take approximately 12-18 months.Once we are able to secure funding, implementation will begin immediately.The major parts of the strategy to be immediately implemented will be the sales and marketing and office equipment and human resource procurement. Our limited revenues have affected the Company directly.Without a strong or known market demand, it was considered a risk to expand in any new geographical areas, since there was realistic probability that costs and overages would not be recovered upon completion and sales generated. Marketing Plan Our marketing initiatives will include: (a)utilizing direct response print advertisements placed primarily in small business, entrepreneurial, and special interest magazines; (b)affiliated marketing and direct mail; (c)promoting our services and attracting businesses through our (proposed) website; (d)presence at industry trade shows; (e)continue to nurture the relationships we have with our core customers that we have done business with; and, (f)seek additional customers coming into the marketplace and create relationships with them. 5 Industry Overview Aquaculture Industry Aquaculture is the farming of aquatic animals or plants. Aquaculture is the fastest growing segment in the food production system and has been for the past two decades. According to a study by the World Food and Agriculture Organization (“FAO”) published March 2, 2009 world fisheries production reached a new high of 143.6 million metric tons, including farmed and ocean caught product. Based on the FAO’s projections, it is estimated that in order to maintain the current level of per capita consumption, global aquaculture production will need to reach in excess of 80 million tons of fish by 2050. As the availability of sites for aquaculture is becoming increasingly limited and the ability to develop non-agricultural land is often restricted, the competition to develop additional aquaculture production systems is intensifying. As the intensification for aquaculture production systems increases, the demand for institutional support, services, and skilled persons is anticipated to increase, along with the demand for more knowledge-based aquaculture education and training as aquaculture becomes more important worldwide Shrimp Industry The United States population is vast, with an annual shrimp consumption of approximately 1.25 billion pounds, approximately 4 pounds per capita.The current average wholesale cost for frozen and delivered shrimp is $3. to $5.00 per pound, depending on quality and season,. The target market for the Company is to establish assist the establishment of production facilities and distribution networks in metropolitan areas of the United States, as well as international distribution networks through Joint Venture partnerships throughout the world.This should allow the Company to capture a significant portion of shrimp sales by offering locally grown, environmentally “green”, naturally grown, fresh shrimp at competitive wholesale prices. Fresh Shrimp Market The Company believes that a substantial market exists for live and fresh shrimp throughout the world. The Company plans to consult and assist to develop aquaculture farm operations to sell shrimp by using distributors or delivering them directly to market by packing the shrimp in salt water or ice, without freezing them. The Company has the added advantage of being able to market its shrimp as fresh, natural and locally grown. Being able to advertise the shrimp as locally grown and the fact that very few resources were used to transport the product provides the Company with an immense marketing advantage over the competition. Many customers are willing to pay a premium for such products. Strategy for Growth Our strategy for growth involves increasing our sales force and support staff and expanding our presence to other geographic markets across the United States.We focus on geographic areas, products and price points where we believe there are significant demand for our services and the potential for attractive returns to our company and investors.We currently are selling services primarily in Indiana. Increase Sales. Our growth strategy is to increase our Sales volume by expanding our presence in our current geographic markets and by entering new geographic markets. Internal Growth. We intend to continue to recruit highly-qualified sales professionals and support staff. Our compensation plan will include stock options and stock bonuses for production enhancing our ability to recruit and retain key employees. In executing our business strategy, we focus on the following elements: Leveraging Technology to Maximize Efficiency. We utilize the internet to give our clients easy access to our company. We will continue to utilize technology to reduce operating costs, improve communication with clients, and centralize data among our branch operations. Promoting Sales & Recruitment Culture. To maintain a culture of continuous growth and recruitment, we have implemented a program whereby employees are encouraged to recruit earning them additional equity ownership. 6 Expand To New Geographic Markets While our management will continue to grow its customer base in its existing markets, the Company also intends to expand its market presence, eventually to include all appropriate states. Initially the Company will penetrate neighboring markets in Illinois and Indiana, where proximity will facilitate its efforts and minimize the need for additional infrastructure. However the Company is currently evaluating entry into Mississippi and Oklahoma. These areas have been selected based on current and projected growth in the aquaculture market. Item 1A. Risk Factors Because we are a Smaller Reporting Company, we are not required to provide the information required by this item. Item 1B. Unresolved Staff Comments NONE Item 2. Properties We do not own any real property.Our offices are currently located at 7830 Inishmore Drive, Indianapolis, Indiana, the offices of Mr. David R. Cupp, our Chairman, CEO, and President. Mr. Cupp does not receive any remuneration for the use of his offices. We do not believe that we will need to obtain additional office space at any time in the foreseeable future, approximately 12 months, until our business plan is more fully implemented. As a result of our method of operations and business plan, we do not require personnel other than Mr. Cupp to conduct our business. In the future, we anticipate requiring additional office space and additional personnel; however, it is unknown at this time how much space or how many individuals will be required. Item 3. Legal Proceedings We are not currently a party to any legal proceedings nor are any contemplated by us at this time. Item 4. Mine safety disclosures Not Applicable 7 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information No public market for common stock There is presently no public market for our common stock.There is no assurance that a trading market will develop, or, if developed, that it will be sustained.A purchaser of shares may, therefore, find it difficult to resell our securities offered herein should he or she desire to do so when eligible for public resale Holders As of April 11, 2013 there were 23 shareholders of record of our common stock. Dividends Since inception we have not paid any dividends on our common stock.We currently do not anticipate paying any cash dividends in the foreseeable future.Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future.Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, that our Board of Directors may deem relevant. Recent Sales of Unregistered Securities NONE Item 6. Selected Financial Data Selected Financial data – Annual: Year ending December 31, April 26, 2007 (inception) December 31, change Current assets $ $ $ Non-current assets Total assets Total current liabilities Total stockholders’ equity (deficit) ) Working Capital ) Net Cash used in Operating Activities ) ) 8 Years Ended December 31, Year ending December 31, April 26, 2007 (inception) December 31, change Statements of Operations Revenues $ $ $ ) Total expenses Net(loss) $ ) $ ) $ ) Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth under “Risk Factors” and elsewhere in this report.The management’s discussion, analysis of financial condition, and results of operations should be read in conjunction with our financial statements and notes thereto contained elsewhere in this prospectus. Our Business Overview New Found Shrimp, Inc., an Indiana corporation, (the "Company").The Company provides marketing of consulting services primarily to independent aquatic farming operators and other market participants located in the Midwest of the United States of America (the “U.S.”). Historically, we conducted initial marketing and sales activities to take advantage of opportunities related to time, location and quality of aquatic farming operations. We have conducted our operations primarily in Indiana. Plan of Operation Our plan of operation for the next twelve months will be to expand our client base. We daily market our consulting services to small and medium size businesses that are focused on the aquaculture industry. As we continue to grow we will need to raise additional funds. We do anticipate obtaining additional financing to fund operations through common stock offerings, to the extent available, or to obtain additional financing to the extent necessary to augment our working capital. NFS does intend to continue to use the income from our current client to continue to meet our operating expenses. We do not have need for the purchase of any property or equipment at this time. NFS will not have any significant changes in the current number of employees. In addition, our Plan of Operation for the next twelve months is to raise capital to continue to expand our operations. Although we are not presently engaged in any capital raising activities, we anticipate that we may engage in one or more private offering of our company’s securities after the completion of this offering.We would most likely rely upon the transaction exemptions from registration provided by Regulation D, Rule 506 or conduct another private offering under Section 4(2) of the Securities Act of 1933.See “Note 2 – Going Concern” in our financial statements for additional information as to the possibility that we may not be able to continue as a “going concern.” 9 12 Month Growth Strategy and Milestones While a strategic and wisely executed marketing campaign is the key to expanding our customer base; providing new, cutting-edge, innovative ideas will ensure a solid operation built for long-term success. The Company planned the milestones over the next twelve months: 0-3 Months -Create contact plan for current operational farms -Explore online marketing options -Interview producing aquatic farmers 4-6 Months -Begin development of Online Marketing Website -Hire photographer and determine farm operations to use for literature -Continue design literature explaining our services -Negotiate for online merchant account 7-9 Months -Finish Website -Add content to website 10-12 Months -Analyze online marketing and make necessary changes for increased exposure -Prepare for year 2 marketing Any need for outside services in which we cannot provide will all be initially outsourced in order to cut costs by not having facilities in excess of our needs.The company will not attempt to establish relationships with providers of outsourcing services until the company will be able to utilize such services. Critical Accounting Policies We prepare our financial statements in conformity with GAAP, which requires management to make certain estimates and assumptions and apply judgments. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the financial statements are prepared and actual results could differ from our estimates and such differences could be material. We have identified below the critical accounting policies which are assumptions made by management about matters that are highly uncertain and that are of critical importance in the presentation of our financial position, results of operations and cash flows.On a regular basis, we review our accounting policies and how they are applied and disclosed in our financial statements. 10 Use Of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Results of Operations for the year ended December 31, 2012 and December 31, 2011 and for the development stage, April 26, 2007 (date of inception) through December 31, 2012 New Found Shrimp, Inc. (The Company) was organized as of April 26, 2007.Due to the limited operations during April 26, 2007 (date of inception) through the year ended December 31, 2012, the results of operations for the year ended December 31, 2012 and 2011 are not comparable. Revenues Total Revenue.Total revenues for the years ended December 31, 2012 and 2011 were $250 and $1,750, respectively.Total revenues consist of consulting fees earned. Operating Expenses Total Operating Expenses.Total operating expenses for the years ended December 31, 2012 and 2011 were $20,522,901 and $3,608, respectively.Total operating expenses for the year ended December 31, 2012 consisted of professional fees of $20,520,323 and selling, general and administrative expenses of $2,578. Financial Condition Total Assets.Total assets at December 31, 2012 and 2011 were $133,856 and $242, respectively.Total assets consist of cash of $12,606, prepaid expense of $46,250 and Intangible assets of $75,000. Total Liabilities.Total liabilities at December 31, 2012 and 2011 were $7,365 and $2,100, respectively.Total liabilities consist of accounts payable of $4,265, note payable to unrelated party of $3,000 and a note payable to the CEO of $100.The note payable carries no repayment terms and is non-interest bearing. Liquidity The accompanying financial statements have been prepared assuming that the Company will continue as a going concern which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. The Company sustained a loss of $20,533,321 for the year ended December 31, 2012 and $1,858 for the year ended December 31, 2011.The Company has an accumulated loss of $20,540,109 during the development stage, April 26, 2007 (date of inception) through December 31, 2012.Because of the absence of positive cash flows from operations, the Company will require additional funding for continuing the development and marketing of products. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. 11 We are presently able to meet our obligations as they come due.At December 31, 2012 we had minimal assets and working capital of $51,491.Our working capital is due to the results of operations. Net cash (used in)/provided by operating activities for the years ended December 31, 2012 and 2011 was $(11,636) and $142, respectively.Net cash used in operating activities during the development stage, April 26, 2007 (date of inception) through December 31, 2012 was $(15,924). Net cash provided by financing activities for the years ended December 31, 2012 and 2011 was $24,000 and $100, respectively.Net cash provided by financing activities for the development stage, April 26, 2007 (date of inception) through December 31, 2012 was $28,530.Net cash provided by financing activities includes the proceeds from stock sales of $25,430 and proceeds from notes payable of $3,100. We anticipate that our future liquidity requirements will arise from the need to fund our growth from operations, pay current obligations and future capital expenditures. The primary sources of funding for such requirements are expected to be cash generated from operations and raising additional funds from the private sources and/or debt financing.However, we can provide no assurances that we will be able to generate sufficient cash flow from operations and/or obtain additional financing on terms satisfactory to us, if at all, to remain a going concern. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow to meet our obligations on a timely basis and ultimately to attain profitability.Our Plan of Operation for the next twelve months is to raise capital to continue to expand our operations. Although we are not presently engaged in any capital raising activities, we anticipate that we may engage in one or more private offering of our company’s securities after the completion of this offering.We would most likely rely upon the transaction exemptions from registration provided by Regulation D, Rule 506 or conduct another private offering under Section 4(2) of the Securities Act of 1933.See “Note 2 – Going Concern” in our financial statements for additional information as to the possibility that we may not be able to continue as a “going concern.” We are not aware of any demands, commitments, events or uncertainties that will result in or that are reasonably likely to result in material changes to our liquidity. Capital Resources We have no material commitments for capital expenditures as of December 31, 2012. Item 7A. Quantitative and Qualitative Disclosure About Market Risk Because we are a Smaller Reporting Company, we are not required to provide the information required by this item. Item 8. Financial Statements and Supplementary Data The report of the independent registered public accounting firm and the financial statements listed on the accompanying index at page F-1 of this report are filed as part of this report and incorporated herein by reference. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure On April 8, 2013, Peter Messineo, CPA declined to sit for re-election as the Company’s independent registered audit firm due to changes in his firm. On December 17, 2012, Peter Messineo joined the firm now known as DKM Certified Public Accountants. 12 The reports of Peter Messineo, CPA as of and for the fiscal years ended December 31, 2011 and December 31, 2010 contained no adverseopinion ordisclaimerof opinion and were not qualifiedor modified as touncertainty,audit scope oraccounting principleexcept to indicate that there wassubstantialdoubt about the Company’s ability to continue as a going concern. During the fiscal years ended December 31, 2011 and 2010, and through each subsequent period, there have been no disagreements with Peter Messineo, CPA on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Peter Messineo, CPA would have caused them to make reference thereto in connection with their report on the financial statements for such years. On January 24, 2013, The Company engaged DKM Certified Public Accountants as their independent registered accounting firm. Item 9A. Controls and Procedures (a)Management’s Annual Report on Internal Control over Financial Reporting The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.The Company’s internal control over financial reporting is a process designed under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with the U.S. generally accepted accounting principles. As of December 31, 2012, under the supervision and with the participation of our management, we conducted an evaluation of the effectiveness of the design and operations of our disclosure controls and procedures, as defined in Rule 13a-15(e) and 15d-15(e) promulgated under the Securities Exchange Act of 1934 and based on the criteria for effective internal control described Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, management concluded that our financial disclosure controls and procedures were not effective so as to timely identify correct and disclose information required to be included on our Securities and Exchange Commission (“SEC”) reports due to the Company’s limited internal resources and lack of ability to have multiple levels of transaction review.Through the use of external consultants and the review process, management believes that the financial statements and other information presented herewith are materially correct. The management including its Chief Executive Officer and Chief Financial Officer, our sole officer, does not expect that its disclosure controls and procedures, or its internal controls will prevent all error and all fraud.A control system no matter how well conceived and operated, can provide only reasonable not absolute assurance that the objectives of the control system are met.Further, the design of control system must reflect the fact that there are resource constraints, and the benefit of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any within the Company have been detected. Material weaknesses identified by management included:lack of an audit committee and audit committee financial expert; lack of a majority of outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; inadequate segregation of duties consistent with control objectives and affecting the functions of authorization, recordkeeping, custody of assets, and reconciliation; and, management dominated by a single individual without adequate compensating controls. Management believes that the material weaknesses set forth above did not have an effect on our financial results. However, management believes that the lack of a functioning audit committee and the lack of a majority of outside directors on our board of directors results in ineffective oversight in the establishment and monitoring of required internal controls and procedures, which could result in a material misstatement in our financial statements in future periods. 13 Management’s Remediation Initiatives In an effort to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we have initiated, or plan to initiate, the following series of measures: We will create a position to segregate duties consistent with control objectives and will increase our personnel resources and technical accounting expertise within the accounting function when funds are available to us. And, we plan to appoint one or more outside directors to our board of directors who shall be appointed to an audit committee resulting in a fully functioning audit committee who will undertake the oversight in the establishment and monitoring of required internal controls and procedures such as reviewing and approving estimates and assumptions made by management when funds are available to us. Management believes that the appointment of one or more outside directors, who shall be appointed to a fully functioning audit committee, will remedy the lack of a functioning audit committee and a lack of a majority of outside directors on our Board. We will work as quickly as possible to implement these initiatives; however, the lack of adequate working capital and positive cash flow from operations will likely slow this implementation. This Annual Report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to the temporary rules of the SEC that permit the Company to provide only management’s report in this Annual Report. This report shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of this section, and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Change in internal controls We have not made any significant changes to our internal controls subsequent to the Evaluation Date.We have not identified any significant deficiencies or material weaknesses or other factors other than those specified above that could significantly affect these controls, and therefore, no corrective action was taken. Item 9B. Other Information NONE 14 PART III Item 10. Directors, Executive Officers and Corporate Governance Directors and Executive Officers The names and ages of our directors and executive officers are set forth below. Our By Laws provide for not less than one and not more than fifteen directors. All directors are elected annually by the stockholders to serve until the next annual meeting of the stockholders and until their successors are duly elected and qualified. Name Age Position David R. Cupp 34 President, Secretary and Chairman of the Board of Directors (1) (1) Mr. Cupp will serve as a director until the next annual shareholder meeting. Background of Executive Officers and Directors Mr. Cupp is a 2001 graduate of Ball State University with a Bachelor’s Degree in Secondary Education. He continued his education at Olivet Nazarene University and holds a Master’s Degree in Education. Mr. Cupp has over 11 years of teaching and coaching experience and is currently the girls head basketball coach Avon High School, Indianapolis, Indiana.Mr. Cupp has shown the ability to create a winning team in each of his coaching assignments. Mr. Cupp has participated in many leadership and counseling camps during his tenure as teacher and coach at such prestigious institutions as Duke, Marquette, Ball State, and the University of Illinois. During the past five years Mr. Cupp has been primarily focused on his full time employment as a High School teacher and Girls Basketball coach in Indianapolis, Indiana. Other than the company Mr. Cupp does not have any other business experience. Mr. Cupp is the founder of the Company and will serve as a Director and as its Chief Executive Officer. He was appointed to these positions on April 27, 2007. We believe that Mr. Cupp’s education as well as the managerial skills he developed in teaching and coaching provides ample qualification for Mr. Cupp to serve as an officer and director for our Company. As a result of his duties and responsibilities with teaching and coaching, Mr. Cupp intends to devote approximately 10 hours per week to the development of our business. Legal Proceedings To the best of our knowledge, except as set forth herein, none of the directors or director designees to our knowledge has been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors, or has been a party to any judicial or administrative proceeding during the past five years that resulted in a judgment decree or final order enjoining the person from future violations of, or prohibiting activities subject to, federal or state securities laws, or finding of any violation of federal or state securities laws, except for matters that were dismissed without sanction or settlement. Meetings and Committees of the Board of Directors We do not have a nominating committee of the Board of Directors, or any committee performing similar functions.Nominees for election as a director are selected by the Board of Directors. 15 We do not yet have an audit committee or an audit committee financial expert.We expect to form such a committee composed of our non employee directors.We may in the future attempt to add a qualified board member to serve as an audit committee financial expert in the future, subject to our ability to locate and compensate such a person.Despite the lack of an audit committee, those members of the board of directors that would otherwise be on our audit committee will continue to analyze and investigate our actual and potential businesses prospects as members of our board of directors.Furthermore, our entire board of directors is aware of the importance of the financial and accounting due diligence that must be undertaken in furtherance of our business and they intend to conduct a comprehensive accounting financial analysis of the Company’s business. Item 11. Executive Compensation The following table sets forth information concerning the annual and long term compensation of our Chief Executive Officer, and the executive officers who served at the end of the fiscal year December 31, 2012, for services rendered in all capacities to us.The listed individuals shall hereinafter be referred to as the “Named Executive Officers.”Currently, we have no employment agreements with any of our Directors or Officers.All of our directors are unpaid.Compensation for the future will be determined when and if additional funding is obtained. SUMMARY COMPENSATION TABLE (a) (b) (c) (d) (e) (f) (g) (h) (i) Name and principal position Year Salary Bonus Stock Awards Option Awards Non-equity incentive plan compensation Nonqualified deferred compensation earnings All other compensation Compenstion- Total David R. Cupp (1), President -0- -0- -0- -0- -0- -0- -0- -0- David R. Cupp (1), President -0- -0- -0- -0- -0- -0- -0- Secretary and Chairman of the Board of Directors (1) There is no employment contract with Mr. Cupp at this time.Nor are there any agreements for compensation in the future.A salary and stock option and/or warrants program may be developed in the future (2) The restricted stock was valued at the last trade price on the day of issuance in accordance with ASC 718. Compensation Committee Interlocks and Insider Participation Currently our Board of Directors consist of Mr. David R. Cupp.We are not actively seeking additional board members at this time.At present, the Board of Directors has not established any committees. Director Compensation There are currently no compensation arrangements in place for members of the board of directors. 16 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth information concerning the beneficial ownership of shares of our common stock with respect to stockholders who were known by us to be beneficial owners of more than 5% of our common stock as of December 31, 2012, and our officers and directors, individually and as a group.Unless otherwise indicated, the beneficial owner has sole voting and investment power with respect to such shares of common stock. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (“SEC”) and generally includes voting or investment power with respect to securities.In accordance with the SEC rules, shares of our common stock which may be acquired upon exercise of stock options or warrants which are currently exercisable or which become exercisable within 60 days of the date of the table are deemed beneficially owned by the optionees, if applicable.Subject to community property laws, where applicable, the persons or entities named below have sole voting and investment power with respect to all shares of our common stock indicated as beneficially owned by them. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Owner (1) Percent of Class Common Stock David R. Cupp 7830 Inishmore Dr. Indianapolis, IN46241 86 % Common Stock All Executive Officers and Directors as a Group (1) 86 % (1) The percentages are based on of 46,288 shares of common stock issued and outstanding as of the date of this report (2) A total of 46,288 shares of our common stock are considered to be outstanding pursuant to SEC Rule 13d-3(d) (1). Item 13. Certain Relationships and Related Transactions, and Director Independence Transactions with Related Persons, Promoters and Certain Control Persons On July 3, 2012, the Company issued to David R. Cupp one share of our Class A Convertible Preferred Stock (the “Preferred A Stock”) and forty thousand (40,000), post reverse split, of our Common Stock.Mr. Cupp was issued the common stock and the Preferred A Stock in connection with and as consideration for his agreement to continue as an officer and director for the Company. The certificate of designations for the Preferred A Stock provides that as a class it possesses a number of votes equal to seventy-five percent (75%) of all votes of capital stock of the Company that could be asserted in any matter put to a vote of the shareholders of the Company.The Company valued the common stock at the market value, $.01 per share, for a total compensation value of $20,000,000. Our offices are currently located at 7830 Inishmore Drive, Indianapolis, Indiana, the offices of Mr. David R. Cupp, our Chairman, CEO, and President. Mr. Cupp does not receive any remuneration for the use of his offices. Promoter The company does not have any promoters other than our CEO, David R. Cupp. 17 Future Transactions Future transactions with our officers, directors or greater than five percent stockholders will be on terms no less favorable to us than could be obtained from independent third parties, and all such transactions will be reviewed and subject to approval by our board of directors. Director Independence We do not presently have any independent directors.We consider independent directors to be individuals who are not employed by the Company in any capacity and who do not have any equity ownership interest in the Company.Our Board of Directors is comprised of our President, David R. Cupp who also serves as our Secretary/ Treasurer.Mr. Cupp is currently majority shareholder of the company’s common equity. We intend to seek independent directors for our board of directors when the market conditions improve and we are able to provide compensation for our board of director members. Item 14. Principal Accounting Fees and Services Audit fees Audit related fees Tax fees All other fees The Company does not currently have an audit committee.The normal functions of the audit committee are handled by the board of directors, which consists of our sole director only 18 PART IV Item 15. Exhibits, Financial Statement Schedule Exhibit Number and Description Location Reference (a) Financial Statements Filed herewith (b) Exhibits required by Item 601, Regulation S-K; Articles of Incorporation Amended Articles of Incorporation filedwith Form 10-Q on July 31, 2012. See Exhibit Key Bylaws filed with S-1 RegistrationStatement on July 21, 2011. See Exhibit Key Material Contracts Consulting Agreement dated May 24, 2011Filed with S-1 Registration Statement onJuly 21, 2011. See Exhibit Key Consulting Agreement dated May 8, 2012. See Exhibit Key Consulting Agreement dated May 8, 2012. See Exhibit Key Statement re: computation of per shareEarnings.
